DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11062139 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference between the claim of current application and the cited patent is that the cited patent claims recite that the request for installation or service of real object is actually a physical object located in physical space. The installation or service of real object is performed in real physical space because the installation or servicing of an object may not be performed on virtual space. Therefore, the claimed limitations are similar in scope. 

Current Application 
US Patent No. 11062139 B2
Claim 1. A method of facilitating installation or servicing of an object, comprising: 

2receiving, from a first user device, a request for a virtualized object corresponding 3to a real object; 

4receiving, from the first user device, position information for the virtualized 5object, the position information corresponding to a position within a physical space; 

6receiving a request to install or service the real object; 






7identifying an installation or servicing entity to install or service the real object 8based on the request; and 





9transmitting the virtualized object to the first user device or transmitting the 10virtualized object and the position information to a second user device associated with the 11installation or servicing entity; and 


12displaying, on at least one of a display of the first user device or a display of the 13second user device, the virtualized object and a representation of at least a portion of the physical 14space that includes the position, the virtualized object being displayed in a position with respect 15to the representation of the at least a portion of the physical space such that the virtualized object 16appears to be located in the position.
Claim 1. A method of facilitating installation or servicing of an object, comprising: 

receiving, from a first user device, a request for a virtualized object corresponding to a real object; 

receiving, from the first user device, position information for the virtualized object, the position information corresponding to a position within a physical space; 

receiving a request to install or service the real object, wherein the request to install or service the real object is a request for a physical installation or servicing of the real object in the physical space at the position within the physical space; 

identifying an installation or servicing entity to install or service the real object based on the request, wherein the installation or servicing entity is identified as an entity that provides the physical installation or servicing; and 


transmitting the virtualized object to the first user device or transmitting the virtualized object and the position information to a second user device associated with the installation or servicing entity; and 


displaying, on at least one of a display of the first user device or a display of the second user device, the virtualized object and a representation of at least a portion of the physical space that includes the position, the virtualized object being displayed in a position with respect to the representation of the at least a portion of the physical space such that the virtualized object appears to be located in the position.
Claim 2
Claim 2
Claim 3
Claim 3
Claim 4
Claim 4
Claim 5
Claim 5
Claim 6
Claim 6
Claim 7
Claim 7
Claim 8
Claim 8
Claim 9
Claim 8
Claim 10
Claim 10
Claim 11
Claim 11
Claim 12
Claim 12
Claim 13
Claim 13
Claim 14
Claim 14
Claim 15
Claim 15
Claim 16
Claim 16
Claim 17
Claim 17
Claim 18
Claim 18
Claim 19
Claim 19
Claim 20
Claim 20


Allowable Subject Matter
Claims 1-20 would be allowable if rewritten to overcome the rejections under 35 U.S.C. nonstatutory double patenting, set forth in this Office action.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US-20210158624-A1
US-20190318404-A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872. The examiner can normally be reached M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Pinalben Patel/Examiner, Art Unit 2661